Exhibit 10ee.

LOGO [g129099g91z29.gif]

MARKET SHARE UNITS AGREEMENT

UNDER THE BRISTOL-MYERS SQUIBB COMPANY

2007 STOCK AWARD AND INCENTIVE PLAN

BRISTOL-MYERS SQUIBB COMPANY, a Delaware corporation (the “Company”), has
granted to you the Market Share Units (“MSUs”) specified in the Grant Summary
above, which is incorporated into this Market Share Units Agreement (the
“Agreement”) and deemed to be a part hereof. The MSUs have been granted to you
under Sections 6(i) and 7 of the 2007 Stock Award and Incentive Plan (the
“Plan”), on the terms and conditions specified in the Grant Summary and this
Agreement.

1. MARKET SHARE UNITS AWARD

The Compensation and Management Development Committee of the Board of Directors
of Bristol-Myers Squibb Company (the “Committee”) has granted to you on the
Award Date an Award of MSUs as designated herein subject to the terms,
conditions, and restrictions set forth in this Agreement and the Plan. Each MSU
shall represent the conditional right to receive, upon settlement of the MSU,
one share of Bristol-Myers Squibb Common Stock (“Common Stock”) (subject to any
tax withholding as described in Section 4). MSUs include the right to receive
dividend equivalents as specified in Section 5 (“Dividend Equivalents”). The
purpose of such Award is to motivate and retain you as an employee of the
Company or a subsidiary of the Company, to encourage you to continue to give
your best efforts for the Company’s future success, to increase your proprietary
interest in the Company, and to further align your compensation with the
interests of the Company’s shareholders. Except as may be required by law, you
are not required to make any payment (other than payments for taxes pursuant to
Section 4 hereof) or provide any consideration other than the rendering of
future services to the Company or a subsidiary of the Company.

2. RESTRICTIONS, FORFEITURES, AND SETTLEMENT

Except as otherwise provided in this Section 2, MSUs shall be subject to the
restrictions and conditions set forth herein during the Restricted Period (as
defined below). Vesting of the MSUs is conditioned upon you remaining
continuously employed by the Company or a subsidiary of the Company following
the Award Date until the relevant Vesting Date, subject to the provisions of
this Section 2. In addition, for purposes of vesting, the MSU grant shall be
divided into four tranches, each of which shall include 25% of the number of
MSUs specified in the Grant Summary above and any additional MSUs and/or cash
that results from Dividend Equivalents that are attributable to the MSUs in that
tranche.

Assuming satisfaction of such employment conditions, the MSUs shall vest only if
the Share Price (as defined below) on the applicable Vesting Date equals at
least 60% of the Share Price on the Award Date. If this threshold condition is
satisfied, MSUs shall vest to the extent provided in the following schedule:



--------------------------------------------------------------------------------

(A)

Tranche

   (B)
MSUs in
Tranche  

(C)

Vesting Date

  

(D)

Payout Factor

  

(E)

Number of MSUs Vested

1    25% of
Total  

1st Anniversary of

Award Date

  

Share Price on Vesting

Date divided by Share

Price on Award Date

  

MSUs in Tranche

(Column B) times Payout

Factor (Column D)

2    25% of
Total  

2nd Anniversary of

Award Date

  

Share Price on Vesting

Date divided by Share

Price on Award Date

  

MSUs in Tranche

(Column B) times Payout

Factor (Column D)

3    25% of
Total  

3rd Anniversary of

Award Date

  

Share Price on Vesting

Date divided by Share

Price on Award Date

  

MSUs in Tranche

(Column B) times Payout

Factor (Column D)

4    25% of
Total  

4th Anniversary of

Award Date

  

Share Price on Vesting

Date divided by Share

Price on Award Date

  

MSUs in Tranche

(Column B) times Payout

Factor (Column D)

 

  For purposes of the table set forth above—

 

  (A) “Share Price” shall equal the average of the closing share price of the
Company’s Common Stock on the Vesting Date or Award Date, as applicable, and the
nine trading days immediately preceding the Vesting Date or Award Date. If there
were no trades on the Vesting Date or Award Date, the closing price on most
recent date on which there were trades and the nine trading days immediately
preceding that date shall be used.

 

  (B) “Payout Factor” shall be rounded to the nearest hundredth (two places
after the decimal), except that if the “Payout Factor” equals more than 2.00,
the Payout Factor used in Column E shall be 2.00. Notwithstanding the formula in
the table, the Payout Factor for any Vesting Date that occurs on or after a
Change in Control (as defined in the Plan) shall equal the Share Price on the
Change in Control Date divided by the Share Price on the Award Date.

Any MSUs that fail to vest, either because the employment condition is not
satisfied or because the Payout Factor on the applicable Vesting Date is less
than 60% shall be forfeited, subject to the special provisions set forth in
paragraphs (c) through (g) of this Section 2.

 

  (a) Nontransferability. During the Restricted Period and any further period
prior to settlement of your MSUs, you may not sell, transfer, pledge or assign
any of the MSUs or your rights relating thereto.

 

  (b)

Time of Settlement. MSUs shall be settled promptly upon expiration of the
Restricted Period without forfeiture of the MSUs (i.e., upon vesting) by
delivery of one share of Common Stock for each MSU being settled; provided,
however, that settlement of an MSU shall be subject to Plan Section 11(k),
including, if applicable, the six-month delay rule in Plan Section 11(k)(i)(C)
to the extent the MSUs are subject to Section 409A of the Code, payment is on
account of your “separation from service” and you are a “key employee,” both
within the meaning of Section 409A. (Note: This rule may apply to any portion of
the MSUs that vests after the time you become Retirement eligible under the
Plan, and could apply in other cases as well). Settlement of MSUs which directly
or indirectly result from non-cash Dividend Equivalents on MSUs or adjustments
to MSUs

 

2



--------------------------------------------------------------------------------

 

shall occur at the time of settlement of the granted MSUs. Until shares are
delivered to you in settlement of MSUs, you shall have none of the rights of a
stockholder of the Company with respect to the shares issuable in settlement of
the MSUs, including the right to vote the shares and receive actual dividends
and other distributions on the underlying shares of Common Stock (you are
entitled to Dividend Equivalents, however). Shares of stock issuable in
settlement of MSUs shall be delivered to you upon settlement in certificated
form or in such other manner as the Company may reasonably determine.

 

  (c)

Retirement. In the event of your Retirement (as that term is defined in section
2(v)(i) of the Plan) at or after your 65th birthday and prior to the end of the
Restricted Period, the continuous employment requirement shall be eliminated and
you shall vest in and be entitled to settlement of (i.e., the Restricted Period
shall expire with respect to) any MSUs that have not previously been vested or
forfeited, provided that you have been continuously employed by the Company for
at least one year following the Award Date and your employment has not been
terminated by the Company for misconduct or other conduct deemed detrimental to
the interests of the Company. Any MSU that vests upon your Retirement shall vest
based on the Payout Factor determined by substituting your last day of work (or
the date of a Change in Control, if a Change in Control has occurred before your
Retirement) for the Vesting Date.

 

  (d) Early Retirement; Termination not for Misconduct/Detrimental Conduct. This
paragraph 2(d) shall apply in the event of (1) your Retirement (as that term is
defined in section 2(v)(ii) or 2(v)(iii) of the Plan) (A) at or after age 55
with at least 10 years of service or (B) after attaining eligibility for the
“Rule of 70” or (2) the termination of your employment by the Company for
reasons other than misconduct or other conduct deemed detrimental to the
interests of the Company (and you are not eligible for Retirement). If one of
the events described in the preceding sentence occurs before the end of the
Restricted Period, the continuous employment requirement shall be eliminated and
you shall vest in and be entitled to settlement of (i.e., the Restricted Period
shall expire with respect to) a proportionate number of the MSUs that would
otherwise have vested on the Vesting Date that next follows the date on which
the event occurs, provided that you have been continuously employed by the
Company for at least one year following the Award Date and your employment has
not been terminated by the Company for misconduct or other conduct deemed
detrimental to the interests of the Company. Any MSU that vests upon your early
Retirement or termination shall vest based on the Payout Factor determined by
substituting your last day of work (or the date of a Change in Control, if a
Change in Control has occurred before your early Retirement or termination) for
the Vesting Date. If you are employed in the United States (including in Puerto
Rico), and you are not eligible for Retirement, you shall be entitled to the pro
rata vesting described in the preceding sentence only if you execute and do not
revoke a release in favor of the Company and its predecessors, successors,
affiliates, subsidiaries, directors and employees in a form satisfactory to the
Company and, where deemed applicable by the Company, a non-compete and/or a
non-solicitation agreement; if you fail to execute or revoke the release or fail
to execute the non-compete or non-solicitation agreement, you shall forfeit any
MSUs that are unvested as of the date your employment terminates. The formula
for determining the proportionate number of your MSUs to become vested and
non-forfeitable upon your early Retirement or involuntary termination not for
misconduct or other detrimental conduct is available by request from the Office
of the Corporate Secretary at 345 Park Avenue, New York, New York 10154.

 

  (e)

Death. In the event of your death during the Restricted Period, the continuous
employment requirement shall be eliminated and your estate shall vest in and be
entitled to settlement of (i.e., the Restricted Period shall expire with respect
to) a proportionate number of the MSUs that would otherwise have vested,
provided that you have been

 

3



--------------------------------------------------------------------------------

 

continuously employed by the Company for at least one year following the Award
Date. Any MSU that vests upon your death shall vest based on the Payout Factor
determined by substituting your last day of work (or the date of a Change in
Control, if a Change in Control has occurred before your death) for the Vesting
Date. The formula for determining the proportionate number of your MSUs to
become vested and non-forfeitable upon your death is available by request from
the Office of the Corporate Secretary at 345 Park Avenue, New York, New York
10154. In the event of your death prior to the delivery of shares in settlement
of MSUs (not previously forfeited), shares in settlement of your MSUs shall be
delivered to your estate, upon presentation to the Committee of letters
testamentary or other documentation satisfactory to the Committee, and your
estate shall succeed to any other rights provided hereunder in the event of your
death.

 

  (f) Disability. In the event you become Disabled (as that term is defined
below), for the period during which you continue to be deemed to be employed by
the Company or a subsidiary (i.e., the period during which you receive
Disability benefits), you will not be deemed to have terminated employment for
purposes of the MSUs. Upon the termination of your receipt of Disability
benefits, (i) you will not be deemed to have terminated employment if you return
to employment status, and (ii), if you do not return to employment status, you
will be deemed to have terminated employment at the date of cessation of
payments to you under all disability pay plans of the Company and its
subsidiaries, with such termination treated for purposes of the MSUs as a
Retirement, death, or voluntary termination based on your circumstances at the
time of such termination. For purposes of this Agreement, “Disability” or
“Disabled” shall mean qualifying for and receiving payments under a disability
plan of the Company or any subsidiary or affiliate either in the United States
or in a jurisdiction outside of the United States, and in jurisdictions outside
of the United States shall also include qualifying for and receiving payments
under a mandatory or universal disability plan or program managed or maintained
by the government.

 

  (g) Qualifying Termination Following Change in Control. In the event your
employment is terminated by reason of a Qualifying Termination (as defined in
the Plan) during the protection period following a Change in Control (as defined
in the Plan) as referenced in your current Change- in- Control Agreement or the
Change- in- Control Plan, as applicable, the continuous employment requirement
shall be eliminated and you shall vest in and be entitled to settlement of
(i.e., the Restricted Period shall expire with respect to) any MSUs that have
not previously been forfeited. Any MSU that vests following a Qualifying
Termination during the applicable protection period following a Change in
Control shall vest based on the Payout Factor determined by substituting the
Change in Control Date for the Vesting Date.

 

  (h) Other Termination of Employment. In the event of your voluntary
termination, or termination by the Company for misconduct or other conduct
deemed by the Company to be detrimental to the interests of the Company, you
shall forfeit all unvested MSUs on the date of termination.

 

  (i) Other Terms.

 

  (i) In the event that you fail promptly to pay or make satisfactory
arrangements as to the withholding taxes as provided in Section 4, all MSUs then
subject to restriction shall be forfeited by you and shall be deemed to be
reacquired by the Company.

 

4



--------------------------------------------------------------------------------

  (ii) You may, at any time prior to the expiration of the Restricted Period,
waive all rights with respect to all or some of the MSUs by delivering to the
Company a written notice of such waiver.

 

  (iii) Termination of employment includes any event if immediately thereafter
you are no longer an employee of the Company or any subsidiary of the Company,
subject to Section 2(i) hereof. References in this Section 2 to employment by
the Company include employment by a subsidiary of the Company. Termination of
employment means an event after which you are no longer employed by the Company
or any subsidiary of the Company. Such an event could include the disposition of
a subsidiary or business unit by the Company or a subsidiary.

 

  (iv) Upon any termination of your employment, any MSUs as to which the
Restricted Period has not expired at or before such termination shall be
forfeited, subject to Section 2(c)-(g). Other provisions of this Agreement
notwithstanding, in no event will an MSU that has been forfeited thereafter vest
or be settled.

 

  (j) The following events shall not be deemed a termination of employment:

 

  (i) A transfer of you from the Company to a subsidiary, or vice versa, or from
one subsidiary to another;

 

  (ii) A leave of absence, duly authorized in writing by the Company, for
military service or sickness or for any other purpose approved by the Company if
the period of such leave does not exceed ninety (90) days; and

 

  (iii) A leave of absence in excess of ninety (90) days, duly authorized in
writing, by the Company, provided your right to reemployment is guaranteed
either by a statute or by contract.

 

       However, failure of you to return to active service with the Company or a
subsidiary at the end of an approved leave of absence shall be deemed a
termination of employment. During a leave of absence as defined in (ii) or
(iii), although you will be considered to have been continuously employed by the
Company or a subsidiary and not to have had a termination of employment under
this Section 2, the Committee may specify that such leave period shall not be
counted in determining the period of employment for purposes of the vesting of
the MSUs. In such case, the vesting dates for unvested MSUs shall be extended by
the length of any such leave of absence.

3. FORFEITURE IN THE EVENT OF COMPETITION AND/OR SOLICITATION OR OTHER ACTS

You acknowledge that your continued employment with the Company and the grant of
MSUs is sufficient consideration for this Agreement, including, without
limitation, the restrictions imposed upon you by this Section 3.

 

  (a) By accepting the MSUs, you expressly agree and covenant that during the
Restricted Period (as defined below) and the Non-Competition and
Non-Solicitation Period (as defined below), you shall not, without the prior
consent of the Company, directly or indirectly:

 

  (i)

own or have any financial interest in a Competitive Business (as defined below),
except that nothing in this clause shall prevent you from owning one per cent or
less of the outstanding securities of any entity whose securities are traded on
a

 

5



--------------------------------------------------------------------------------

 

U.S. national securities exchange (including NASDAQ) or an equivalent foreign
exchange;

 

  (ii) be actively connected with a Competitive Business by managing, operating,
controlling, being an employee or consultant (or accepting an offer to be an
employee or consultant) or otherwise advising or assisting a Competitive
Business in such a way that such connection might result in an increase in value
or worth of any product, technology or service, that competes with any product,
technology or service upon which you worked or about which you became familiar
as a result of your employment with the Company. You may, however, be actively
connected with a Competitive Business after your employment with the Company
terminates for any reason, so long as your connection to the business does not
involve any product, technology or service, that competes with any product,
technology or service upon which you worked or about which you became familiar
as a result of your employment with the Company and the Company is provided
written assurances of this fact from the Competing Company prior to your
beginning such connection.

 

  (iii) take any action that might divert any opportunity from the Company or
any of its affiliates, successors or assigns (the “Related Parties”) that is
within the scope of the present or future operations or business of any Related
Parties;

 

  (iv) employ, solicit for employment, advise or recommend to any other person
that they employ or solicit for employment or form an association with any
person who is employed by the Company or who has been employed by the Company
within one year of the date your employment with the Company ceased for any
reason whatsoever;

 

  (v) contact, call upon or solicit any customer of the Company, or attempt to
divert or take away from the Company the business of any of its customers;

 

  (vi) contact, call upon or solicit any prospective customer of the Company
that you became aware of or were introduced to in the course of your duties for
the Company, or otherwise divert or take away from the Company the business of
any prospective customer of the Company; or

 

  (vii) engage in any activity that is harmful to the interests of the Company,
including, without limitation, any conduct during the term of your employment
that violates the Company’s Standards of Business Conduct and Ethics, securities
trading policy and other policies.

 

  (b) Forfeiture. If the Committee determines that you have violated any
provisions of Section 3(a) above during the Restricted Period or the
Non-Competition and Non-Solicitation Period, then you agree and covenant that:

 

  (i) any unvested portion of the MSUs shall be immediately rescinded;

 

  (ii) you shall automatically forfeit any rights you may have with respect to
the MSUs as of the date of such determination; and

 

  (iii)

if any part of the MSUs vests within the twelve-month period immediately
preceding a violation of Section 3(a) above (or following the date of any such
violation), upon the Company’s demand, you shall immediately deliver to it a

 

6



--------------------------------------------------------------------------------

 

certificate or certificates for shares of the Company’s Common Stock that you
acquired upon settlement of such MSUs (or an equivalent number of other shares).

 

  (c) Company Policy. You agree that the Company may recover any incentive-based
compensation received by you under this Agreement if such recovery is pursuant
to a clawback policy approved by the Committee.

 

  (d) Definitions. For purposes of this Agreement, the following definitions
shall apply:

 

  (i) The Company directly advertises and solicits business from customers
wherever they may be found and its business is thus worldwide in scope.
Therefore, “Competitive Business” means any person or entity that engages in any
business activity that competes with the Company’s business in any way, in any
geographic area in which the Company engages in business, including, without
limitation, any state in the United States in which the Company sells or offers
to sell its products from time to time.

 

  (ii) “Non-Competition and Non-Solicitation Period” means the period during
which you are employed by the Company and twelve months following the date that
you cease to be employed by the Company for any reason whatsoever.

 

  (iii) “Restricted Period” means, with respect to each MSU, the period from the
Award Date until the date such MSU has become vested and non-forfeitable (i.e.,
the Vesting Date).

 

  (e) Severability. You acknowledge and agree that the period, scope and
geographic areas of restriction imposed upon you by the provisions of Section 3
are fair and reasonable and are reasonably required for the protection of the
Company. In the event that all or any part of this Section 3 is held to be
unenforceable or invalid, the remaining parts of Section 3 and this Agreement
shall nevertheless continue to be valid and enforceable as though the invalid
portions were not a part of this Agreement. If any one of the provisions in
Section 3 is held to be excessively broad as to period, scope and geographic
areas, any such provision shall be construed by limiting it to the extent
necessary to be enforceable under applicable law.

 

  (f) Additional Remedies. You acknowledge that breach by you of this Agreement
would cause irreparable harm to the Company and that in the event of such
breach, the Company shall have, in addition to monetary damages and other
remedies at law, the right to an injunction, specific performance and other
equitable relief to prevent violations of your obligations hereunder.

4. TAXES

At such time as the Company is required to withhold taxes with respect to the
MSUs, or at an earlier date as determined by the Company, you shall make
remittance to the Company of an amount sufficient to cover such taxes or make
such other arrangement regarding payments of such taxes as are satisfactory to
the Committee. The Company and its subsidiaries shall, to the extent permitted
by law, have the right to deduct such amount from any payment of any kind
otherwise due to you, including by means of mandatory withholding of shares
deliverable in settlement of your MSUs to satisfy the mandatory tax withholding
requirements. Prior to settlement of the MSUs, the Dividend Equivalents payable
to you will be compensation (wages) for tax purposes and will be included on
your W-2 form.

 

7



--------------------------------------------------------------------------------

The Company will be required to withhold applicable taxes on such Dividend
Equivalents. The Company may deduct such taxes either from the gross Dividend
Equivalents payable on such MSUs or from any other cash payments to be made to
or on account of you or may require you to make prompt remittance to the Company
of such tax amounts. Any cash payment to you under Section 5 of the Agreement
will be included in your W-2 form as compensation and subject to applicable tax
withholding.

5. DIVIDEND EQUIVALENTS AND ADJUSTMENTS

 

  (a) Dividend Equivalents shall be paid or credited on MSUs (other than MSUs
that, at the relevant record date, previously have been settled or forfeited) as
follows, except that the Committee may specify an alternative treatment from
that specified in (i), (ii), or (iii) below for any dividend or distribution:

 

  (i) Cash Dividends. If the Company declares and pays a dividend or
distribution on Common Stock in the form of cash, then you shall be entitled to
a payment amount equal to (A) the amount of such dividend on each outstanding
share of Common Stock, multiplied by (B) the number of MSUs credited to you as
of the record date for such dividend or distribution (other than previously
settled or forfeited MSUs), multiplied by (C) the Payout Factor that applies to
the MSU with respect to which the dividend is being paid. Any payment made under
this section shall be paid on the settlement date for the underlying MSU. At the
time the underlying MSU becomes payable, the Company has the discretion to pay
any accrued dividend equivalents either in cash or in shares of Common Stock.

 

  (ii) Non-Share Dividends. If the Company declares and pays a dividend or
distribution on Common Stock in the form of property other than shares, then a
number of additional MSUs shall be credited to you as of the payment date for
such dividend or distribution equal to (A) the number of MSUs credited to you as
of the record date for such dividend or distribution (other than previously
settled or forfeited MSUs), multiplied by (B) the Fair Market Value of such
property actually paid as a dividend or distribution on each outstanding share
of Common Stock at such payment date, divided by (C) the Fair Market Value of a
share at such payment date. Any MSUs payable under this section shall be settled
on the settlement date for the underlying MSU and shall be subject to the Payout
Factor that applies to the underlying MSU.

 

  (iii) Common Stock Dividends and Splits. If the Company declares and pays a
dividend or distribution on Common Stock in the form of additional shares, or
there occurs a forward split of Common Stock, then a number of additional MSUs
shall be credited to you as of the payment date for such dividend or
distribution or forward split equal to (A) the number of MSUs credited to you as
of the record date for such dividend or distribution or split (other than
previously settled or forfeited MSUs), multiplied by (B) the number of
additional shares actually paid as a dividend or distribution or issued in such
split in respect of each outstanding share of Common Stock. Any MSUs payable
under this section shall be settled on the settlement date for the underlying
MSU and shall be subject to the Payout Factor that applies to the underlying
MSU.

 

  (b)

The number of your MSUs and other related terms shall be appropriately adjusted,
in order to prevent dilution or enlargement of your rights with respect to MSUs,
to reflect any changes in the outstanding shares of Common Stock resulting from
any event referred to in Section 11(c) of the Plan or any other “equity
restructuring” as defined in FAS 123R,

 

8



--------------------------------------------------------------------------------

 

taking into account any MSUs credited to you in connection with such event under
Section 5(a).

6. EFFECT ON OTHER BENEFITS

In no event shall the value, at any time, of the MSUs or any other payment under
this Agreement be included as compensation or earnings for purposes of any other
compensation, retirement, or benefit plan offered to employees of the Company
unless otherwise specifically provided for in such plan.

7. RIGHT TO CONTINUED EMPLOYMENT

Nothing in the Plan or this Agreement shall confer on you any right to continue
in the employ of the Company or any subsidiary or any specific position or level
of employment with the Company or any subsidiary or affect in any way the right
of the Company or any subsidiary to terminate your employment without prior
notice at any time for any reason or no reason.

8. ADMINISTRATION; UNFUNDED OBLIGATIONS

The Committee shall have full authority and discretion, subject only to the
express terms of the Plan, to decide all matters relating to the administration
and interpretation of the Plan and this Agreement, and all such Committee
determinations shall be final, conclusive, and binding upon the Company, you,
and all interested parties. Any provision for distribution in settlement of your
MSUs and other obligations hereunder shall be by means of bookkeeping entries on
the books of the Company and shall not create in you or any beneficiary any
right to, or claim against any, specific assets of the Company, nor result in
the creation of any trust or escrow account for you or any beneficiary. You and
any of your beneficiaries entitled to any settlement or distribution hereunder
shall be a general creditor of the Company.

9. DEEMED ACCEPTANCE.

You are required to accept the terms and conditions set forth in this Agreement
prior to the first vest date in order for you to receive the Award granted to
you hereunder. If you wish to decline this Award, you must reject this Agreement
prior to the first vest date. For your benefit, if you have not rejected the
Agreement prior to the first vest date, you will be deemed to have automatically
accepted this Award and all the terms and conditions set forth in this
Agreement. Deemed acceptance will allow the shares to be released to you in a
timely manner.

10. AMENDMENT

This Agreement shall be subject to the terms of the Plan, as amended from time
to time, except that the Award which is the subject of this Agreement may not be
materially adversely affected by any amendment or termination of the Plan
approved after the Award Date without your written consent.

11. SEVERABILITY AND VALIDITY

The various provisions of this Agreement are severable, and any determination of
invalidity or unenforceability of any one provision shall have no effect on the
remaining provisions.

12. GOVERNING LAW

This Agreement shall be governed by the substantive laws (but not the choice of
law rules) of the State of New York.

 

9



--------------------------------------------------------------------------------

13. SUCCESSORS

This Agreement shall be binding upon and inure to the benefit of the successors,
assigns, and heirs of the respective parties.

14. DATA PRIVACY

By entering into this agreement, you (i) authorize the Company, and any agent of
the Company administering the Plan or providing Plan recordkeeping services, to
disclose to the Company or any of its subsidiaries such information and data as
the Company or any such subsidiary shall request in order to facilitate the
grant of MSUs and the administration of the Plan; (ii) waive any data privacy
rights you may have with respect to such information; and (iii) authorize the
company to store and transmit such information in electronic form.

15. ENTIRE AGREEMENT AND NO ORAL MODIFICATION OR WAIVER

This Agreement contains the entire understanding of the parties. This Agreement
shall not be modified or amended except in writing duly signed by the parties,
except that the Company may adopt a modification or amendment to the Agreement
that is not materially adverse to you in writing signed only by the Company. Any
waiver of any right or failure to perform under this Agreement shall be in
writing signed by the party granting the waiver and shall not be deemed a waiver
of any subsequent failure to perform.

 

Bristol-Myers Squibb Company By    

I have read this Agreement in its entirety. I understand that this Award has
been granted to provide a means for me to acquire and/or expand an ownership
position in Bristol-Myers Squibb Company. I acknowledge and agree that sales of
shares will be subject to the Company’s policies regulating trading by
employees. In accepting this Award, I hereby agree that Morgan Stanley Smith
Barney, or such other vendor as the Company may choose to administer the Plan,
may provide the Company with any and all account information for the
administration of this Award.

I hereby agree to all the terms, restrictions and conditions set forth in the
Agreement.

 

10